UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 02-4454
JOSEPH WRIGHT,
                 Defendant-Appellant.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                            (CR-00-414)

                       Submitted: January 30, 2003

                       Decided: February 11, 2003

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Howard L. Cardin, CARDIN & GITOMER, P.A., Baltimore, Mary-
land, for Appellant. Thomas M. DiBiagio, United States Attorney,
Jonathan P. Luna, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WRIGHT
                             OPINION

PER CURIAM:

   We previously vacated the 180-month sentence of Joseph Wright
imposed pursuant to his guilty plea to being a felon in possession of
a firearm. On remand, the district court was to use the methodology
of United States v. Coleman, 158 F.3d 199 (4th Cir. 1998), and
United States v. Kirksey, 138 F.3d 120 (4th Cir. 1998), to determine
whether Wright qualified as an armed career criminal. A defendant is
an armed career criminal subject to a minimum fifteen-year sentence
if he has three previous convictions for serious drug offenses or vio-
lent felonies. 18 U.S.C. § 924(e) (2000). It was undisputed that
Wright had two qualifying drug convictions; the question was
whether any of three other convictions qualified as violent felonies
under § 924(e)(2)(B).

   At the resentencing hearing, the district court fully complied with
Coleman and Kirksey. In particular, the court had before it charging
documents dealing with Wright’s 1997 state conviction for second
degree assault. Those documents reveal that Wright and others robbed
several men. While an accomplice brandished a firearm, Wright laid
hands on one of the victims, searching the man’s clothing and
demanding money. The district court correctly concluded that, on
these facts, the assault involved the threatened use of physical force
and qualified as a violent felony. Wright clearly was an armed career
criminal subject to the statutory fifteen-year minimum sentence.

   We therefore affirm the 180-month sentence imposed at resentenc-
ing. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before us and
argument would not aid the decisional process.

                                                         AFFIRMED